                        United States District Court
                      Western District of North Carolina
                             Asheville Division

 TONYA WILSON BAKER,                   )                JUDGMENT IN CASE
                                       )
                  Plaintiff,           )                 1:17-cv-00287-WCM
                                       )
                     vs.               )
                                       )
 WEATHERSFIELD MANAGEMENT,             )
 LLC, formerly known as AccuForce      )
 Staffing Services, LLC, and ACCUFORCE )
 HR SOLUTIONS, LLC,                    )
                                       )
                Defendants.            )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 26, 2019 Memorandum and Order.

                                               March 26, 2019
